COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00395-CV


Richard F. Walsh, Medica-Rents            §    From the 17th District Court
Co., Ltd., and MED-RCO, Inc.
                                          §    of Tarrant County (017-217058-06)
v.
                                          §    April 2, 2015
Woundkair Concepts, Inc., Dan
Anderson, and Kim Anderson                §    Opinion by Justice Meier


            JUDGMENT ON RECONSIDERATION EN BANC

      Appellants Richard F. Walsh, Medica-Rents Co., Ltd., and MED-RCO, Inc.

filed a motion for reconsideration en banc of our opinion that issued on

February 5, 2015.    We deny the motion, withdraw our opinion and judgment

dated February 5, 2015, and substitute the following.

      This court has again considered the record on appeal in this case and

holds that the appeal should be dismissed.         It is ordered that the appeal is

dismissed for want of jurisdiction.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bill Meier
                                          Justice Bill Meier